POOS, Chief District Judge
(dissenting).
After careful consideration of the briefs submitted and oral argument, and of the present majority opinion of this Court, it is my opinion that the majority of this Court has reached an incorrect result. Therefore, I must respectfully record this dissent.
The evidence presented to this Court is merely cumulative of the evidence presented in Pre-Fab Transit Co. v. United States of America and the Interstate Commerce Commission, 262 F.Supp. 1009 (1967), where the Court there set aside an order of the Commission which prohibited Pre-Fab Company from transporting mobile homes under its present certificate. I adhere to the views and propositions expressed therein, and in order not to unduly burden the length of this dissent, I incorporate that decision herein by reference.
Pre-Fab Transit Company is the owner of several certificates of convenience and necessity, two of which are as follows:
“Prefabricated buildings, complete, knocked down, or in sections, and where transported in connection with the transportation of such buildings, component parts thereof and equipment and materials incidental to the erection and completion of such buildings,”
and,
“Buildings, complete, knocked down, or in sections.”
The Commission is operating under the basic premise that the determination of what commodities are authorized to be transported by a certificate, such as the above, is to be left largely to the Commission’s discretion, and the construction thereof is to be controlling unless clearly erroneous, arbitrary, an abuse of discretion, or in contravention of some established principle of law. Service Storage & Transfer Co. v. Virginia, 359 U.S. 171, 177, 79 S.Ct. 714, 3 L.Ed.2d 717 (1959); Nelson, Inc. v. United States, 355 U.S. 554, 558, 78 S.Ct. 496, 2 L.Ed.2d 484 (1958); J. B. Acton, Inc. v. United States, D.C., 221 F.Supp. 174, 177 affirmed per curiam, 376 U.S. 779, 84 S.Ct. 1133, 12 L.Ed.2d 83 (1964); Whitehouse Trucking, Inc. v. United States, D.C., 261 F.Supp. 9, 11 (1966), affirmed per curiam, 388 U.S. 453, 87 S.Ct. 2111, 18 L.Ed.2d 1317. *1153This premise is the standard upon which the regulatory agencies must operate in order to deal with various matters expeditiously. However, in this instance, the construction given to the Pre-Fab certificates by the Commission as not authorizing the transportation of single unit mobile homes is arbitrary, and clearly erroneous, and as a result thereof constitutes an abuse of discretion.
The present decision of the Commission is derived from the original distinction between authority to transport buildings as against house trailers and similar trailers which has been made since the early days of Federal Motor Carrier Regulation. Mobile Homes Between Points in the United States, 337 ICC 121 (1970).
Out of this distinction there evolved two basic commodity descriptions (although there have been variations of each) designed to describe the operations of the two types of carriers. One authorized the transportation of “trailers designed to be drawn by automobiles”, while the other authorized the transportation of “prefabricated buildings, complete, knocked down, or in sections.” Mobile Homes Between Points in the United States, 333 ICC 121 (1970).
The Commission points out that its decision is based upon an early distinction in the primal years of the motor carrier industry. However, the Commission goes on to say that there have been variations of both commodities throughout the years, but yet the Commission remains steadfast in continuing this early distinction. The Commission appears to make nothing of the fact that a new era of the mobile home has emerged. The present day mobile home is not the house trailer that once existed in the early stages of the industry. A mobile home cannot be either safely or lawfully drawn over a highway by an automobile, a fact fully recognized by more recent Commission decisions, even though its stereotyped description as “trailers, designed to be drawn behind passenger vehicles” has never been changed as a result. The failure of the Commission to take these facts into consideration is in itself a blatant abuse of its discretion.
The Commission’s determination that Pre-Fab’s certificates do not authorize it to transport mobile homes is not dependent upon whether they are, or are not buildings. There is no rational basis upon which the Commission bases, its decision except to ostensibly protect the historical development by the Commission of an antiquated transportation scheme, and to limit Pre-Fab to what the Commission believes to be its properly awarded segment of that scheme.
In this regard I must agree with Commissioners Walrath and Deason who have dissented in Mobile Homes Between Points in the United States, 337 ICC 132, 133 (1970), wherein it was stated that mobile homes are immobilized upon delivery. Most are too wide to be practical for use as conventional trailers. Indeed, when they are towed commercially, mobile homes frequently are placarded “wide load”, and in some states are required to have special permits and must be escorted by separate vehicles.
In light of these circumstances, I think a common sense approach is to find that mobile homes may be transported by carriers holding authority to transport buildings, thereby recognizing the pronounced trend toward instant semi-permanent, low-cost housing which has occurred within the prefabricating industry in recent years.
Pre-Fab, under its present certificate, is authorized to transport a ‘doublewide’, which is a structure twice the size of a single unit mobile home and transported in two halves. The resultant interpretation of the Commission’s decision is that Pre-Fab may transport one-half of a mobile home but not an entire single unit mobile home. The logic in this reasoning is beyond my comprehension. If the *1154Commission desires to continue its early distinction, why would it now permit Pre-Fab to transport one-half of a mobile home, but not the entire mobile home itself? Buildings, complete, knocked down, or in sections, would seem to include a complete mobile home in addition to a section of a mobile but the Commission fails to recognize this fact.
In Pre-Fab Transit Company v. United States, 262 F.Supp. 1015 (1967) which dealt with the identical issue presently before this Court, it is stated that neither in this proceeding nor in the previous proceedings relied upon, has there been even a hint, much less a finding, that Pre-Fab’s commodity description was other than plain, ordinary language, free from all ambiguity. The words employed meant what they said, and said what they meant. Pertinent to the commodity descriptions involved is the statement in Nelson, Inc. v. United States et al., 355 U.S. 554, 557, 78 S.Ct. 496, 498, 2 L.Ed.2d 484:
“ * * * that the plain meaning of words in a commodity description is controlling in the absence of ambiguity or specialized usage in the trade. Neither of the parties believes the description here patently ambiguous, nor do we consider it to be such. Moreover, appellant is unwilling to say that the instant description is a term of art, while the Commission specifically asserts that it is not. Consequently, the ordinary meaning of the words used in the permit is determinative.”
In my opinion, the certificates owned by Pre-Fab Transit Company are free from any ambiguity whatsoever, and these certificates should include therein the commodity description of a single unit mobile home.
Accordingly, I would hold the order of the Commission to be clearly erroneous and therefore should be annulled and set aside.